         CASE 0:19-cv-01048-ECT-BRT Doc. 26 Filed 08/07/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

                                                      Case No.: 19-CV-01048-ECT-BRT
Strio Consulting, Inc.,
a Minnesota Corporation,

                Plaintiff,
v.                                             STIPULATION AND JOINT MOTION
                                                  TO CONSOLIDATE RELATED
RocketPower, Inc.,                                        CASES
a Delaware Corporation,

                Defendant.

                                                      Case No.: 19-CV-01928-ECT-BRT
RocketPower, Inc.,
a Delaware Corporation,

                Plaintiff,

v.

Strio Consulting, Inc.,
a Minnesota Corporation

                Defendant.



        Pursuant to Federal Rule of Civil Procedure 42, Strio Consulting, Inc. (“Strio”)

and RocketPower, Inc. (“RocketPower”) stipulate and jointly move the Court to

consolidate Case No. 19-CV-01928 with Case No. 19-CV-01048. This stipulation is

based upon the following:

        1.    Case No. 19-CV-01048 (the “Earlier Filed Case”) was initiated on April 17,

2019.
         CASE 0:19-cv-01048-ECT-BRT Doc. 26 Filed 08/07/19 Page 2 of 4




        2.    Case No. 19-CV-01928 (the “Later Filed Case”) was initiated on April 30,

2019.

        3.    Both the Earlier Filed Case and the Later Filed Case involve claims

between the same parties. Strio is the plaintiff in the Earlier Filed Case, and

RocketPower is the defendant. RocketPower is the plaintiff in the Later Filed Case, and

Strio is the defendant.

        4.    The Later Filed Case was initiated in San Francisco Superior Court,

State of California. Strio removed to the Northern District of California. The Northern

District of California transferred the case to the District of Minnesota by order dated

July 17, 2019. The case was subsequently transferred on July 23, 2019.

        5.    The Earlier Filed Case and the Later Filed Case should be consolidated,

among other reasons, because they involve the same parties and the same agreement

governs the parties’ relationship.

        6.    Consolidation will also conserve judicial and party resources, prevent

inconsistent rulings, eliminate duplication of effort, and decrease the parties’ litigation

expenses.

        7.    As such, the parties stipulate and jointly move the Court to consolidate the

Later Filed Case with the Earlier Filed Case pursuant to Federal Rules of Civil Procedure

42.

        8.    The parties agree that nothing in this Stipulation affects the merits, or

constitutes a waiver, of the claims or defenses asserted or which may be asserted in either




                                           2
         CASE 0:19-cv-01048-ECT-BRT Doc. 26 Filed 08/07/19 Page 3 of 4




the Earlier or Later Filed Cases, or otherwise impacts the propriety of either party’s

assertion of claims in one case versus the other.

       9.     The parties further agree that good cause exists to extend the deadline for

Strio to answer or otherwise plead in response to the claims asserted in the Later Filed

Case until fourteen (14) days after a ruling is issued on this Stipulation and Joint Motion.

       10.    The parties have filed this Stipulation and Motion in both the Earlier and

Later Filed Cases.

       WHEREFORE, for the foregoing reasons, Strio and RocketPower stipulate and

jointly move the Court for an Order consolidating Case No. 19-CV-01928 with Case

No. 19-CV-01048 for all purposes, including discovery, motions, hearings, and trial.

       IT IS SO STIPULATED AND AGREED.




                                          3
       CASE 0:19-cv-01048-ECT-BRT Doc. 26 Filed 08/07/19 Page 4 of 4




Dated: August 7, 2019


ANTHONY OSTLUND                       FAFINSKI MARK & JOHNSON, P.A.
BAER & LOUWAGIE P.A.

By: /s/Courtland C. Merrill           By: /s/Tyler P. Brimmer
Courtland C. Merrill (#311984)        Tyler P. Brimmer (#0392700)
3600 Wells Fargo Center               Adina R. Florea (#0395026)
90 South Seventh Street               Flagship Corporate Center
Minneapolis, Minnesota 55402          775 Prairie Center Drive, Suite 400
Tel: (612) 349-6969                   Eden Prairie, MN 55344
Fax: (612) 349-6996                   Telephone: 952.995.9500
cmerrill@anthonyostlund.com           Facsimile: 952.995.9577
                                      tyler.brimmer@fmjlaw.com
and                                   adina.florea@fmjlaw.com

Lisa R. Petersen (pro hac vice)       Attorneys for Strio Consulting, Inc.
Cohne Kinghorn
111 East Broadway, 11th Floor
Salt Lake City, UT 84111
Tel: 801.415.0121
Fax: 801.363.4378
lpetersen@ck.law

Attorneys for RocketPower, Inc.




                                  4
